UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-6955


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JOHN WATSON, JR.,

                     Respondent - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. W. Earl Britt, Senior District Judge. (5:16-hc-02087-BR)


Submitted: April 13, 2017                                         Decided: May 23, 2017


Before TRAXLER, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Diana H. Pereira, Assistant Federal
Public Defender, Raleigh, North Carolina, for Appellant. John Stuart Bruce, United States
Attorney, Jennifer P. May-Parker, First Assistant United States Attorney, Robert J.
Dodson, Special Assistant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Watson, Jr., appeals the district court’s judgment ordering Watson to be

committed to the care and custody of the Attorney General under 18 U.S.C. § 4246 (2012).

We affirm.

       A person may be committed to the custody of the Attorney General for medical,

psychiatric, or psychological care or treatment “[i]f, after [a] hearing, the [district] court

finds by clear and convincing evidence that the person is presently suffering from a mental

disease or defect as a result of which his release would create a substantial risk of bodily

injury to another person or serious damage to property of another.” 18 U.S.C. § 4246(d).

The district court’s finding in this regard is a factual determination we will not overturn

unless it is clearly erroneous. United States v. LeClair, 338 F.3d 882, 885 (8th Cir. 2003);

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992). “[C]lear and convincing has

been defined as evidence of such weight that it produces in the mind of the trier of fact a

firm belief or conviction, without hesitancy, as to the truth of the allegations sought to be

established, and, as well, as evidence that proves the facts at issue to be highly probable.”

United States v. Hall, 664 F.3d 456, 461 (4th Cir. 2012) (internal quotation marks omitted).

“A finding is clearly erroneous when although there is evidence to support it, the reviewing

court on the entire evidence is left with the definite and firm conviction that a mistake has

been committed.” Id. at 462 (internal quotation marks omitted).

       We have reviewed the record and conclude that the district court’s finding that the

Government showed by clear and convincing evidence that Watson was “suffering from a

mental disease or defect as a result of which his release would create a substantial risk of

                                              2
bodily injury to another person or serious damage to property of another” is not clearly

erroneous. See § 4246(d). Among the factors supporting the court’s finding are Watson’s

history of violent conduct, including use of a firearm, which appears directly related to his

mental illness; his lack of insight into his illness and the refusal to accept treatment; and

the lack of family or social support if he is released.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                               3